Title: To Thomas Jefferson from Charles McGriff, 15 June 1808
From: McGriff, Charles
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Georgia Louisville June the 15th. 1808
                  
                  agreeable to a Concured Resolution at our Last Extra Sesion of the General Asembly may 23rd. 1808 I am Instructed to Lay before you the famous Carrector of David Alexander Esqr. of the County of Jefferson and State of Georgia as being one of the Greaest Military men in this State and Scarce Inferior to any man Living and highly worthy of your attention to promote him in the Military Establishment of the United States—the gallery being Cleared and the Injunction of Secracy not Being taken of and my Being Sick has prevented my Laying it Before you any Sooner I hope you will trancefer a note to me as Soon as posible Direct to the Care of Mr. David Alexander for me Jefferson County Georgia and in so doing you will Confer a favour upon your Most Obt. Humble Servant
                  
                     Charles McGriff Presidet
                     of the Senate pro tem
                  
                  
                     P.S. I have the Honour to Send you a Coppy of the paper in Question
                  
                Enclosure
                                                
                                                    
                            
                            Milledgville May the 23rd. 1808
                        
                     Resolved that Charles McGriff Esqr. president of the Senate pro tem be Required to Direct a Recommendation of David Alexander to the president of the U. States Requesting his attention in promoting of the said David Alexander to some post of honour his being vary Capable to act in the Capasity of a Brigade Inspector or adjatant General having been in those Capacitys
                                                
                            
                            Signed Wm. Robinson Secre.
                        
                  
                        
                    